BRETT, Judge.
Robert E. Dunnam was charged, by information; in the Municipal Criminal Court of the City of Tulsa, State of Oklahoma, with the offense of operating a motor vehicle while under the influence of intoxicating liquor, on a public highway in the City of Tulsa, Oklahoma, to wit: in the 1500 block on East Fourth Street, fin said City, County, and State. He was tried, convicted, and his punishment fixed at $150, which fine, judgment, and sentence was entered accordingly, from which this appeal has been perfected.
No brief has been filed in this case, and no appearance made at the time said cause was set for hearing of oral argument, on April 6, 1955, at which time no briefs had been filed, and no appearance was made, and said cause was submitted upon the record. Where the defendant appeals from the judgment of conviction, and where no brief is filed, no appearance is made for oral argument, this court will examine the record, including the information, evidence, instructions, judgment, and sentence, and if no error prejudicial to the rights of the defendant is apparent, will affirm the' judgment; Smith v. State, 7.0 Okl.Cr. 81, 104 P.2d 1009; Walker v. State, 60 Okl.Cr. 302, 64 P.2d 935; Owens v. State, 60 Okl. *779Cr. 324, 64 P.2d 1234; Whitlow v. State, 85 Okl.Cr. 2, 184 P.2d 253. It has been repeatedly held this court will examine the record for jurisdictional error only, and where no such fundamental error appears, the judgment will be affirmed.
We have carefully examined the record herein, find that the information and evidence is sufficient to support the conviction, and the judgment and sentence are regular, and that no prejudicial error appears in the record herein presented. He being tried by the court without a jury, no instructions are involved.
The judgment and sentence herein imposed is therefore accordingly affirmed.
JONES, P. J., and POWELL, J., concur.